Citation Nr: 1128390	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  07-03 406A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to June 27, 2004, for service connection for diabetes mellitus with hypertension.  

2.  Entitlement to an effective date prior to June 27, 2005, for service connection for bilateral hearing loss.  

3.  Entitlement to an effective date prior to June 27, 2005, for service connection for dermatophytosis or tinea infection.  

4.  Entitlement to an initial evaluation in excess of 20 percent for service-connected diabetes mellitus with hypertension.

5.  Entitlement to an initial compensable evaluation for service-connected bilateral hearing loss.

6.  Entitlement to an initial compensable evaluation for service-connected dermatophytosis.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active military service from March 1969 to March 1984.

This appeal arises from an August 2006 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for diabetes mellitus with hypertension, dermatophytosis, and bilateral hearing loss.  In that decision, the RO assigned a noncompensable evaluation for hearing loss, and dermatophytosis, and a 20 percent evaluation for diabetes mellitus with hypertension.  The Veteran has appealed the issues of entitlement to earlier effective dates for service connection, and entitlement to higher initial evaluations.  In November 2010, the Board remanded the claims for additional development.  

In April 2011, the Veteran was afforded a hearing before the undersigned, who is rendering the determinations in these claims and who was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A transcript of this proceeding has been included in the claims folder.

The issues of service connection for an eye disability, and erectile dysfunction, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

The issue of entitlement to an initial compensable evaluation for service-connected dermatophytosis or tinea infection is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.  


FINDINGS OF FACT

1.  On June 27, 2005, and no earlier, claims were received for service connection for diabetes mellitus, hypertension, dermatophytosis, and bilateral hearing loss.  

2.  The Veteran's service-connected diabetes mellitus with hypertension has not required a regulation of activities; his hypertension is characterized by diastolic blood pressure predominantly less than 110, and systolic blood pressure predominantly less than 200.  

3.  The Veteran has no more than level I hearing loss in his right ear, and no more than level I hearing loss in his left ear.   


CONCLUSIONS OF LAWs

1.  The criteria for an effective date prior June 27, 2004, for service connection for diabetes mellitus with hypertension, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.114, 3.159, 3.400, 3.816 (2010).  

2.  The criteria for an effective date prior June 27, 2005, for service connection for dermatophytosis, and bilateral hearing loss, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2010).  

3.  The criteria for an initial evaluation in excess of 20 percent for diabetes mellitus with hypertension have not been met. 38  U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.104, 4.119, Diagnostic Codes 7101, 7913 (2010).

4.  The criteria for an initial compensable disability rating for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date

The Veteran argues that he is entitled to an effective date prior to June 27, 2004, for service connection for diabetes mellitus with hypertension, and an effective date prior to June 27, 2005, for service connection for dermatophytosis, and hearing loss.  The Veteran does not argue that he filed a formal or informal claim for service connection for any of the disabilities in issue prior to June 27, 2005.  Rather, he essentially asserts that he is entitled to an earlier effective date based on the dates of his diagnoses, and/or because the disabilities are related to Agent Orange exposure.  In this regard, private treatment reports, dated in 1997, show that he was treated for diabetes, hypertension, folliculitis, and tinea pedis, and he is shown to have received ongoing treatment for diabetes mellitus since that time.  At his hearing, held in April 2011, he also testified, in essence, that he had gone to his service representative who had mishandled his claim, "that cost me roughly five years because he didn't know how to do my claim."  

The Veteran's discharge (DD Form 214) is not of record, however, he is conceded to have served in the Republic of Vietnam.  

Generally, the effective date of an award of a claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).  

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  

On June 27, 2005, the Veteran filed formal claims (VA Form 21-526) for service connection for diabetes mellitus, hypertension, dermatophytosis, and hearing loss.  In August 2006, the RO granted the claims.  The RO assigned an effective date for service connection for diabetes mellitus with hypertension of June 27, 2004, and effective dates for service connection for dermatophytosis, and bilateral hearing loss, of June 27, 2005.  

Generally, the effective date of an award of a claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).  

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim. Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that "[s]ection 5101(a) is a clause of general applicability and mandates that a claim must be filed in order for any type of benefit to accrue or be paid."  Thus, before VA can adjudicate an original claim for benefits, the claimant must submit a written document identifying the benefit and expressing some intent to seek it.  See also Brannon v. West, 12 Vet. App. 32 (1998).  

VA has promulgated special rules for the effective dates for the grant of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veteran's Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).   

The rules for effective dates for disability compensation awarded to Nehmer class members are set forth at 38 C.F.R. § 3.816.  Under that regulation, a Nehmer class member is a Vietnam Veteran who has a covered herbicide disease.  Covered herbicide diseases include Type 2 Diabetes (also known as type II diabetes mellitus or adult-onset diabetes).  See 38 C.F.R. § 3.816(b) (2010).  

Under 38 C.F.R. § 3.816(c), if a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award will be as follows:

(1) If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  A prior decision will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Minor differences in the terminology used in the prior decision will not preclude a finding, based on the record at the time of the prior decision, that the prior decision denied compensation for the same covered herbicide disease.

(2) If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  

38 C.F.R. § 3.816(c).

Also under 38 C.F.R. § 3.816(c), a claim will be considered a claim for compensation for a particular covered herbicide disease if:

(2)(i) The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.

(3) If the class member's claim referred to in paragraph (c)(1) or (c)(2) of this section was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service.

(4) If the requirements of paragraph (c)(1) or (c)(2) of this section are not met, the effective date of the award shall be determined in accordance with §§ 3.114 and 3.400.  

38 C.F.R. § 3.816(c).  

In this case, the Veteran has a "covered herbicide disease" (i.e., diabetes mellitus) within the meaning of 38 C.F.R. § 3.816(b)(2).  However, a review of the record indicates that VA has never denied a claim of service connection for diabetes mellitus from the Veteran, including between September 25, 1985 and May 3, 1989.  The Veteran does not contend otherwise.  Thus, an earlier effective date is not warranted under 38 C.F.R. § 3.816(c)(1).  

Likewise, the Veteran did not submit a claim for diabetes mellitus between May 3, 1989 and May 8, 2001, the effective date for the regulation which added diabetes mellitus as a disease presumptively due to in-service exposure to herbicides.  Liesegang.  He does not contend otherwise.  Thus, an earlier effective date is not warranted under 38 C.F.R. § 3.816(c)(2).  

Finally, the Veteran did not submit a claim of entitlement to service connection for diabetes mellitus within one year of his separation from service.  Again, he does not contend otherwise.  Thus, 38 C.F.R. § 3.816(c)(3) is inapplicable.  

Because these requirements have not been met, 38 C.F.R. § 3.816 provides that the effective date of the award of service connection for diabetes must be determined in accordance with §§ 3.114 and 3.400.  See 38 C.F.R. § 3.816(c)(4).  

Where compensation is awarded or increased pursuant to a liberalizing law, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  38 C.F.R. § 3.114(a) (2010).  If a claim is reviewed at the request of the claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3).  

The Agent Orange Act of 1991, Public Law No. 102-4, codified at 38 U.S.C.A. § 1116 (West 1991) and effective on February 6, 1991, liberalized the requirements for a grant of service connection in specific cases.  The Agent Orange Law, in effect, liberalized the law and created a presumption of service connection for veterans exposed to certain herbicides who developed diseases many years after service.  That presumption was extended to diabetes mellitus, type II, effective May 8, 2001.  

An earlier effective date is not warranted under 38 C.F.R. § 3.114.  In McCay v. Brown, 106 F.3d 1577 (Fed. Cir. 1997), the Federal Circuit discussed the application of 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114 and stated, "the statutory authority to grant benefits one year prior to 'the date of the claim or administrative determination of entitlement' can only refer to those cases in which the [V]eteran had previously filed a claim which had been decided against the [V]eteran."  Id. at 1580 (emphasis added).  The Federal Circuit stated that the purpose of § 5110(g) was to provide a one-year grace period, such as that allowed after service discharge or death, following the enactment of liberalizing laws for potential beneficiaries who would otherwise be penalized by not filing prompt post- enactment claims.  Id.  Given the foregoing, 38 C.F.R. § 3.114 only applies in cases in which the claim was denied prior to the issuance of the liberalizing law or VA issue.  

The Veteran does not argue that he filed a formal or informal claim for service connection for diabetes mellitus type II prior to June 27, 2005.  The Veteran does not meet the criteria of this provision, as there is no record of a prior claim having been denied, and the other provisions of § 3.114 are therefore not applicable to the claim.  To the extent that the RO assigned an effective date of June 27, 2004, this appears to have been in error.  Accordingly, an earlier effective date is not warranted pursuant to 38 C.F.R. § 3.114, and the Board finds that the preponderance of the evidence is against the Veteran's claim for an effective date for service connection for diabetes mellitus prior to June 27, 2004.

With regard to hypertension, dermatophytosis, and hearing loss, the application upon which service connection was eventually awarded was also filed on June 27, 2005.  See VA Form 21-526, received on June 27, 2005.  A review of the claims files shows that there is no communication, formal or informal, that could be interpreted as a claim of service connection for hypertension, dermatophytosis, or hearing loss, that was received prior to June 27, 2005.  Because his claims for service connection were not received by the VA until June 27, 2005, there is no basis for the assignment of an earlier effective date.  In this regard, although the Veteran is a "Nehmer class member" within the meaning of 38 C.F.R. § 3.816(b)(1), none of these disorders are "covered herbicide diseases" within the meaning of 38 C.F.R. § 3.816(b)(2).  See also 38 C.F.R. §§ 3.307, 3.309.  Furthermore, to the extent that service connection for hypertension was granted as secondary to diabetes mellitus, this does not provide a basis for an earlier effective date.  See 38 C.F.R. § 3.816.  Given the foregoing, the earliest possible effective date for the grant of service connection for any of these disabilities is June 27, 2005.  See 38 C.F.R. § 3.400.  

For all disabilities, to the extent that the claims file may include medical evidence indicating that the Veteran had some or all of the claimed conditions prior to the effective dates for service connection, the effective date of the award of service connection is not based on the date of the earliest medical evidence demonstrating a disability, but on the date that the application upon which service connection was eventually awarded was filed.  Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.").  The mere existence of medical evidence of a diagnosis and treatment does not establish an intent to seek service connection or entitlement to an earlier effective date.  Id.; Brannon v. West, 12 Vet. App. 32, 35 (1998).  A formal or informal claim must be filed in order for any type of benefit to accrue or be paid, and a claim for service connection must indicate an intent to apply for that benefit.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a), 3.155(a); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  While evidence contained in treatment records may constitute an informal claim in certain circumstances under 38 C.F.R. § 3.157(b), such provision explicitly applies only to cases where service connection has already been established.  See MacPhee v. Nicholson, 459 F.3d 1323, 1325- 26 (Fed. Cir. 2006); Lalonde.  

The Board therefore finds that the preponderance of the evidence is against the claims for earlier effective dates for service connection for diabetes mellitus with hypertension, dermatophytosis, and bilateral hearing loss.  38 U.S.C.A. §§ 5107(b), 5110(a); 38 C.F.R. §§ 3.1(p), 3.400.  


II.  Increased Initial Evaluations

The Veteran asserts that he is entitled to higher initial evaluations for his service-connected diabetes mellitus with hypertension, and hearing loss.    

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant appeal is from the initial rating assigned with the grant of service connection, the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found, must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to this claim.  

A.  Diabetes Mellitus

The August 2006 rating decision granted service connection for diabetes mellitus with hypertension and assigned a 20 percent rating, with an effective date for service connection (and the 20 percent rating) of June 27, 2004.  The Veteran has appealed the issue of entitlement to an initial compensable evaluation.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's diabetes mellitus is currently assigned a 20 percent rating pursuant to 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913.  Under DC 7913, a 20 percent is warranted for diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted for diabetes mellitus that requires insulin, a restricted diet, and regulation of activities.  Id.  

Regulation of activities is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007).  

"Successive" rating criteria, such as Diagnostic Code 7913 for diabetes mellitus, is where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  For example, the diagnostic code for diabetes mellitus (DC 7913) is successive because each higher evaluation requires the elements of the lower evaluation: the 10 percent evaluation requires a restricted diet; the 20 percent evaluation requires a restricted diet and insulin or oral hypoglycemic agent, the 40 percent evaluation requires insulin, restricted diet, and regulation of activities; and so forth.  Camacho, 21 Vet. App. at 366.

The medical evidence includes a VA examination report, dated in May 2006, which shows that the Veteran denied a history of hospitalization for ketoacidosis or hypoglycemic reactions.  The examiner noted that the Veteran does not have any restrictions on his activities due to his diabetes mellitus.  It was further noted that he took metformin one gram, twice per day, and glyburide, 2.5 mg., one tablet per day, and that he visited his diabetic care provider about every six months.  The relevant diagnosis was diabetes mellitus type two.  

Private treatment reports, dated between 1997 and 2008, show treatment for disorders that include NIDDM (non-insulin-dependent diabetes mellitus), with a May 1997 notation indicating control of diabetes was managed with dietary and medication regimes. 

The Board finds that the Veteran's increased initial rating claim must be denied. There is no medical evidence showing that the Veteran's diabetes requires regulation of activities, as that term is defined in the applicable regulation.  The Board also notes that ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice-a-month visits to a diabetic care provider, have not been shown.  See e.g., May 2006 VA examination report.  Accordingly, as there is no evidence that the Veteran's diabetes has required restriction of activities at any time during the rating period on appeal, the Board concludes that his symptoms more closely approximate the criteria for the currently assigned 20 percent evaluation.  

In short, the Board finds that the evidence demonstrates symptoms consistent with a 20 percent rating, and the preponderance of the evidence is against an initial evaluation in excess of 20 percent for adult onset diabetes mellitus.

Service connection is also in effect for hypertension.  Note 1 of Diagnostic Code 7913 provides that compensable complications of diabetes will be rated separately and that noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).    

Hypertension is evaluated under 38 C.F.R. § 4.104, DC 7101.  Under DC 7101, a 10 percent evaluation is warranted for diastolic pressure predominantly 100 or more, or systolic pressure of 160 or more, or as a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  

(During the pendency of the appeal, the diagnostic code regarding hypertension was amended.  71 Fed. Reg. 52457-60 (Sept. 6, 2006).  Effective October 6, 2006, a note was added after the rating criteria of DC 7101 concerning separate evaluations of hypertension and other heart diseases.  Because the Veteran is not service connected for any other heart disease, the change to the regulation is inapplicable to the appeal at hand.)  

A VA examination report, dated in May 2006, shows that the Veteran reported that he took feloipine and Lisinopril.  On examination, his blood pressure was 134/83, 132/80, and 134/77.  The diagnosis was essential hypertension, well-controlled.
 
The Board finds that a separate, compensable rating for hypertension is not warranted.  The blood pressure readings do not show systolic pressure of 200 or more, or diastolic pressure of 110 or more.  Given the foregoing, the Board finds that the preponderance of the medical evidence does not show that the Veteran predominantly has had diastolic pressure of 110 or more, or systolic pressure readings of 200 or more.  Thus, because neither the Veteran's diastolic pressure readings, or systolic pressure readings, predominantly meet the schedular criteria for a 10 percent rating under DC 7101, a separate, compensable initial evaluation is not warranted for hypertension during any period of the claim.  


B.  Hearing Loss

As his hearing, held in April 2011, the Veteran testified that he spoke loudly because he didn't think that other people could hear him, and that he had difficultly hearing.  

The August 2006 rating decision granted service connection for bilateral hearing loss, and assigned a noncompensable (0 percent) evaluation, with an effective date for service connection of June 27, 2005.  The Veteran has appealed the issue of entitlement to an initial compensable evaluation.  Fenderson.

Evaluations of defective hearing range from noncompensable to 100 percent for service-connected bilateral hearing loss.  These evaluations are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  To evaluate the degree of disability from defective hearing, the revised rating schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The assignment of disability ratings for hearing impairment are arrived at by a mechanical application of the numeric designations assigned after audiological evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The regulations provide that in cases of exceptional hearing loss, i.e. when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  However, based upon the audiological evaluations, neither 38 C.F.R. § 4.86(a) nor (b) is applicable in this appeal.  

In connection with his claim for bilateral hearing loss, the Veteran was afforded a VA audiological examination in May 2006.  The Veteran complained of a gradual loss of hearing, and reported that he had to turn up his television "very loud."  This report contains audiometric findings that revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
15
15
35
45
LEFT
N/A
20
10
60
65

These results show an average decibel loss of 27.5 in the right ear and 38.75 in the left ear.  Speech recognition ability was 92 percent, right ear, and 92 percent, left ear performed with the Maryland CNC word list.  The diagnosis was bilateral sensorineural hearing loss, mild to moderate in the right ear, and moderately severe in the left.    

In this case, applying the results of the May 2006 audiological examination to Table VI yields a Roman numeral value of I for the right ear, and I for the left ear.  

The Board finds that an initial compensable evaluation for bilateral hearing loss is not warranted.  The aforementioned test results show that the Veteran's hearing in the right ear is consistent with no more than level I hearing, and that the hearing in the Veteran's left ear is consistent with no more than level I hearing.  See 38 C.F.R. § 4.85.  As such, an initial compensable rating is not warranted.  Id., Tables VI and VII.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  

Although the examination does show that the Veteran clearly has hearing loss, the audiometric test results do not support entitlement to an initial compensable evaluation for bilateral hearing impairment.  The Board has reviewed all the medical records in the claims file and found that there is no evidence related to hearing loss that supports an initial compensable rating.  

The Veteran's contentions presented on appeal have been accorded due consideration; however, the Board concludes that the recent findings discussed above are more probative of the current level of disability.

The Board has also considered the adequacy of the Veteran's examination, and that an opinion on the effects of hearing loss on daily functioning may be required in a case where the issue of an extraschedular evaluation has been raised.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  However, the Veteran has not raised the issue of an extraschedular evaluation, nor does the evidence suggest that such an opinion is warranted in this case.  There is simply nothing in the record to suggest extraschedular consideration is warranted.  The evidence, overall, strongly suggests that the examination report is adequate in evaluating the nature and extent of the Veteran's disability.  While the Board does not dispute the fact that the Veteran has difficulties with his hearing, the critical question is whether the Veteran's hearing impacts his ability to function in the workforce to a compensable degree.  Based on testing of the Veteran's hearing, the Board cannot find that the Veteran meets the minimum criteria for a compensable evaluation.  Martinak does not provide the basis to obtain yet another VA examination in this case, an evaluation that would not provide a basis to grant this claim, based on the Veteran's own statements at his hearing. 

C.  Conclusion

In deciding the Veteran's claims for higher initial evaluations, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119, 126 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  The Board does not find evidence that the Veteran's diabetes mellitus evaluation, or his bilateral hearing loss evaluation, should be increased for any separate period based on the facts found during the whole appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period.  The Board therefore finds that the evidence does not show that the Veteran had a worsening of his diabetes mellitus, or bilateral hearing loss, at any distinct time during the appeal period, such that an initial compensable rating is warranted.

As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


III.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

In this case, in December 2005, the Veteran was provided with VCAA notice.  However, and in any event, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran was afforded examinations.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

The appeal is denied. 


REMAND

With regard to the claim for an initial compensable evaluation for service-connected "dermatophytosis or tinea infection," a VA examination report, dated in May 2006, shows that the Veteran complained of "athlete's foot" at the intertrigonous areas of his feet, with no other areas of the foot affected.  He also complained of a mild bilateral rash at the upper portion of the creases of his groin "from time to time," and a recurring erythematous rash on the sides, medially and laterally, of his fingers of both hands that was puritic and which dried eventually using anti-fungal and fluocinonide.  The report indicates that, "All three areas, the groin, the feet, and the fingers, are inactive at this time."  In the diagnosis, the examiner further noted, "This veteran has no active rash at this time," and that there was "no active disease at all of tinea cruris."  

When a claimant's medical history indicates that his condition undergoes periods of remission and recurrence, VA is required to provide a medical examination during the period of recurrence in order to provide a proper disability rating.  Ardison v. Brown, 6 Vet. App. 405, 407.  In Ardison, the Court found that an examination during the remission phase of the condition did not "accurately reflect the elements of the present disability."  Id.

Accordingly, on remand, the Veteran should be afforded another examination of his skin.  

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and private health care providers who have treated him for skin symptoms after May 2006 (i.e., after the most recent VA examination report), in order to determine if relevant records exist that are not currently associated with the claims files.  After securing any necessary releases, the RO should attempt to obtain these records.  

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and extent of his service-connected dermatophytosis or tinea infection.  The claims folder should be made available to, and reviewed by, the examiner, and the examiner should state that the Veteran's C-file has been reviewed in association with the examination.  

Also advise the Veteran that should his symptoms be unobservable on the date of his scheduled examination, he should inform VA of that fact and reschedule another examination on another date.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (requiring adequate tinea pedis examination during active stage of the disorder).

3.  If the benefit sought on appeal is not granted in full, the AMC should issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


